NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                        2008-3277

                                     KATRINA V. TATE,

                                                  Petitioner,

                                             v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                  Respondent.

               Petition for review of the Merit Systems Protection Board in
                                    CH0752080246-I-1.

                                       ON MOTION

Before LOURIE, Circuit Judge.

                                         ORDER
       Katrina V. Tate moves to vacate the court's December 16, 2008 order reforming

the caption to name the Merit Systems Protection Board as the respondent.

       Tate states that the order violates her rights to appeal the Board's final decision.

However, the identity of the agency which is named respondent in a case before this

court does not affect Tate's review rights. The briefing is completed in Tate's case and

it will be assigned to a calendar in the usual course.

       Upon consideration thereof,

       IT IS ORDERED THAT:

       The motion is denied.

                                                  FOR THE COURT
      FEB 2 2009
                                                  /s/ Jan Horbaly
          Date                                    Jan Horbaly                    FILED
                                                                        U.S. COURT OF APPEALS FOR
                                                  Clerk                    THE FEDERAL CIRCUIT
cc:    Katrina V. Tate
       Joyce G. Friedman, Esq.                                                FEB 0 2 2009
       Richard P. Schroeder, Esq.
517                                                                            Ali ROHL-6
                                                                                  CLERK